DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment filed 10/15/2021.

	Claims 1-8, 10-12, 15-19, 21, 23, 24, 26, 28-30, 33-37, 60, 63-66 are pending.

Claims 1-8, 10-12, 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention I. Election was made without traverse in the reply filed on 07/05/2019.

Claims 63-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention III, Applicant timely traversed the restriction (election) requirement in the reply filed on 07/05/2019.

Claims 19, 21, 23, 24, 26, 28-30, 33-37, 60 are subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 19, 21, 23, 24, 26, 28-30, 33-37, 60 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tepper et al. (US 2008/0242820), the article by Zarie et al. (Solvent free fabrication of micro and nanostructured drug coating by thermal evaporation for controlled release and increased effects), and the article by Kolakovic et al. (Printing technologies in fabrication of drug delivery systems) all references are of record.

Applicant Claims 
Claim 19 is directed to an article comprising a surface of a solid substrate having one or more discrete regions patterned with a film of a deposited low molecular weight organic compound having a molecular weight of less than or equal to about 1,000 g/mol, wherein the deposited low molecular weight organic compound is present at greater than or equal to about 99 mass % in the one or more discrete regions, wherein a specific surface area of the deposited low molecular weight organic compound in the one or more discrete regions is greater than or equal to about 0.001 m2/g to less than or equal to about 1,000 m2/g, and wherein the deposited low molecular weight organic compound is substantially free of solvent. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Tepper teaches deposition of small particles have a diameter between 10 nm and 100 µm on and adhere to a wide variety of substrates by molecular imprinting. The molecularly imprinted particles can be biological or chemical compound used for targeted delivery of agents in biological applications and drug delivery. The compounds can have molecular weight between 10 to 1,000,000 including different drugs (abstract; ¶¶ 0048, 0065, 0067, 0068; example 3). The particles can be solid particles and have 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Tepper suggested range of molecular weights (MW) of organic materials including low MW as low as 10, and suggests solventless particles, the reference however does exemplify low molecular weight organic materials and solventless particles. Tepper does not teach the surface area of the deposited discrete regions.
Zarie teaches nano-structured drug coating or deposition on a substrate in a controlled manner to a thickness of about 100-500 nm that exhibits high surfaces that enable them to dissolve faster as compared to their bulk counterparts. Nano-structures drugs utilized to overcome blood brain barrier. Particulate of the drugs are built into nanostructure of predefined shape. The reference teaches multilayered deposits. The reference teaches formulating micro/nano-structured solvent free drug delivery systems in various forms by depositing individual atoms or molecules to form micro or nano-structured thin films. The formation of micro/nano-scale pharmaceutical crystals on the substrate indicates a high purity. High purity of the deposit implies the compound is present with no solvent and present in more than 99%. Examples of the drugs suitable for solventless deposition is paracetamol and caffeine. Paracetamol has molecular 
Kolakovic teaches printing technologies for fabricated drug delivery system that offer benefits and flexibility in manufacturing, potentially paving the way for personalized dosing and tailor-made dosage forms with sufficient long term stability, solubility and bioavailability (introduction; page 1712). The reference teaches precisely and accurately depositing small amount of liquid in digitally created patterns. Thus, a very high precision for depositing a desired ratio of drugs onto a suitable substrate can be achieved in a controlled manner, which enables the preparation of single or multiple dosage forms (page 1715, left column). The reference teaches deposition of both crystalline and amorphous form of the drug (page 1716, right column; page 1720, left column). The reference teaches nanoparticles having size of 420 nm (page 1717, right column; page 1719, right column). The reference teaches printing different pattern and shapes such as circles, grids, rings and honeycomb (page 1718, right column). The reference teaches deposition 8 mg of the drug as layers on surface area of 5.1-3.1 cm of the substrate (page 1715 right column). This is calculated by the examiner to be 6.63 cm2/ 8 mg, which is 828.75 cm2/gm, which is 0.082875 m2/gm of the drug. 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to pattern coat drug on a solid 
Further, one having ordinary skill in the art would have used high surface area of the deposited drugs as taught by Kolakovic because Kolakovic teaches high surface area offers personalized dosing and tailor-made dosage forms with sufficient stability, solubility and bioavailability with very high precision for depositing a desired ratio of drugs onto a suitable substrate. 
Regarding the claimed molecular weight of the drug as claimed by claims 19 and 28, Tepper teaches overlapping low molecular weight of the drugs, as low as 10, and Zarie teaches paracetamol that has molecular weight of 151.163 g/mol, and caffeine that has molecular weight 194.19 g/mol, that fall within the claimed molecular weights. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the claimed amounts of the drug as claimed by claim 19, the claim recites greater than or equal to about 99 mass%, Zarie teaches high purity of the deposit that contains no solvent which implies the deposit comprises only the compound, that is about 100% drug. In the case where the claimed ranges "overlap or See MPEP 2144.05 [R-5].
Regarding the surface area of the deposited low molecular weight drug as claimed by claim 19, Kolakovic teaches deposition of 8 mg of the drug as layers on surface area of 5.1-3.1 cm of the substrate which is calculated by the examiner to be 6.63 cm2/ 8 mg, which is 828.75 cm2/gm, which is 0.082875 m2/gm of the drug. 
Regarding the sizes of the deposited particle of active agent as claimed by claim 21, Tepper teaches 10 nm to 1000 nm that overlap with the claimed sizes. Further, both Kolakovic and Zarie teach nanosized deposited particles and nanosized deposits. One having ordinary skill in the art would have determined the size based on the drug and its intended use, and individual patient condition. 
Regarding amorphous drug as claimed by claim 21, it is taught by both Zarie and Kolakovic.
Regarding stability of low molecular weight drugs as claimed by claim 23, Kolakovic teaches sufficient long term stability of patterned drugs.
Regarding crystalline drugs and size of crystals as claimed by claim 24, it is taught by Tepper.
Regarding drugs claimed by claims 26 and 34, they are taught by Zarie that teaches anti-inflammatory antipyretic drugs, e.g. paracetamol.  
Regarding the thickness of the deposited drug as claimed by claims 29 and 30, Zarie teaches 100-500 nm. In any event one having ordinary skill in the art would have determined the thickness based on the drug and its intended use, and individual patient condition and desired dose. Sandler teaches average thickness of the deposited low 
Regarding the nanostructure claimed by claim 30, Kolakovic teaches circles and rings. 
Regarding the claimed dimension of the nanostructure as claimed by claim 30, one having ordinary skill in the art would have determined the dimension of the nanostructure based on the drug and its intended use, and individual patient condition and desired dose.   
Regarding the purity level of the drug as claimed by claim 33, purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product unobvious. See MPEP 2144.01, VII. In any event Zarie teaches high purity of the deposited drugs.
Regarding claim 35 that the deposited drugs forms solid continuous film, it is argued that one having ordinary skill in the art would have determined to deposit a pattern or continuous film of the drug based on specific intended use. In any event Tepper suggested continuous and patterned coating of compounds on the substrate.
Regarding the enhanced solubility and enhanced bioavailability of the deposited drug compared to other dosage form as claimed by claims 36, and 37, respectively, these are expected properties from the dosage form taught by the combination of the cited references that comprises the elements of the instantly claimed product. 
Regarding more than one drug as claimed by claim 60, the cited references teach multiple drugs, e.g. Zarie. 
.

Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 103
Finding of Prima Facie Obviousness- Rationale and Motivation
Applicants argue that Tepper, the primary reference, does not teach tuning the specific surface area of a deposited thin film. Neither Zarie nor Kolakovic remedies this deficiency, despite the Office’s assertion. The Office performs a calculation to show that the deposited films of Kolakovic contain 8 mg of prednisolone in a 6.63 cm2 patch, which gives a density of 12.12 g prednisolone per m2. The Office inverts this density to give a value of 0.083 m2/g of drug, and states that this satisfies the feature of claim 19 that a specific surface area (“SSA”) of the deposited film is greater than or equal to about 0.001 m?/g to less than or equal to about 1,000 m2/g. However, the value calculated by the Office is the inverse of the density of a film, not an SSA. The term “SSA” is a term of art relating to the collective surface area of a given volume of a solid; that is, the SSA is the sum of the surface areas of individual particles in a film. The SSA is not the same as the density of a drug in a given surface area, or the inverse of this value as calculated by the Office.

In response to this argument, the examiner respectfully disagrees with the applicants because the examiner used the values disclosed by Kolakovic reference to calculate the SSA. The reference disclosed the amount of the drug in mg and the surface area of a substrate over which the drug is deposited, and the examiner used these two values to calculate surface area/gram. The reference disclosed 8 mg of the drug deposited on surface area of a substrate of 5.1X1.3, i.e. 8 mg are deposited on 6.63 cm2. That is each 1 mg is deposited over 0.82875 cm2. In other words, the surface 2, i.e. 0.828.75 cm2/mg. Therefore, for a whole gram which is 1000 mg, a surface area that is 1000 times 0.82875 cm2 is required, which is 1000X0.82875 = 828.75 m2 is required to have 1 gram deposited on, i.e. 828.75 m2/g. The examiner did not use density instead of surface area, rather from the information provided by Kolakovic the examiner calculated surface area in square meter that is required to deposit 1 gram. 

Applicants argue that none of Kolakovic, and Zarie and Tepper teach how to achieve a desired SSA in a printed film, even if a skilled artisan is aware of the advantageous properties of doing so. Simply because a skilled artisan recognizes the advantages of controlling a particular property, that artisan would not necessarily know how to achieve such control. That is, a skilled artisan would not reasonably expect to achieve a controlled SSA in a film based solely on a reading of any of Tepper, Zarie, or Kolakovic, alone or in combination.

In response to this argument, applicants’ attention is directed to the scope of the present claims that are directed to an article, and all the elements of the claimed article is taught by combination of the cited references. Any advantage applicants achieved, e.g. controlled SSA in a film, would be expected from the article taught by the prior art in combination. It is further argued that the claimed specific surface area can be drawn from the teachings of the cited references, especially Kolakovic. Knowing surface area over which the drug is deposited and knowing the weight of the drug deposited over this surface area, one having ordinary skill in the art can calculate the surface area/unite weight by simple calculation, as explained above. The specific surface area does not have to be expressly taught by the reference in order to rely on. The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). 

Applicants argue that, in contrast, the instant disclosure teaches how to tune the SSA of a film to a desired value (see e.g., Figure 13 of the specification). Any assertion that the artisan would have been able to tune the SSA of a film as disclosed in the cited references is therefore a conclusion founded on an impermissible hindsight analysis based on the instant disclosure. While any obviousness analysis is necessarily done in hindsight, a finding of obviousness is permissible only if it does not take into account knowledge found only in the instant disclosure. See MPEP §2145(X)(A). Even if a skilled artisan would have recognized the advantages of tuning the SSA of a printed film, he or she would not have known how to prepare a film with tuned SSA in the absence of the instant disclosure. Neither Zarie nor Kolakovic teaches how to tune SSA in printed films, and the Office has not made any other showing that a skilled artisan would have known how to tune the SSA to the claimed range without knowing the printing techniques disclosed in the instant application. Accordingly, a skilled artisan could only achieve the claimed invention with knowledge of the instant disclosure, and the Office’s assertion to the contrary can only be based on an impermissible hindsight analysis.

In response to this argument, it is argued that Kolakovic clearly teaches the surface area of a substrate and the weight of the drug deposited on this specific area. In the light of the teaching of the reference, one having ordinary skill in the art would have used these two parameters taught by the reference, i.e. surface area and weight of the drug, to determine the surface area/gram weight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In construing the instant rejection, the examiner relied on what was known in the art and available to the one skilled in the art before the effective filing date of the MPEP § 904 stated that in determining the scope and content of the prior art, Office personnel must first obtain a thorough understanding of the invention disclosed and claimed in the application under examination by reading the specification, including the claims, to understand what the applicant has invented. The scope of the claimed invention must be clearly determined by giving the claims the "broadest reasonable interpretation consistent with the specification." See Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) and MPEP § 2111. Once the scope of the claimed invention is determined, Office personnel must then determine what to search for and where to search. Therefore, referring to the specification to understand the invention for search purpose is permitted and acceptable by the patent office.

Applicants argue that a prima facie case of obviousness has not been established. Even if a prima facie case of obviousness were established, which Applicant does not concede, the claimed films have significant advantages over those described in the art. 

In response to this argument, it is argued that the present claims are directed to an article, and all the elements of the claimed article are taught by combination of the cited references. Motivation to combine the references exists, even if it is different from what applicants had done, and reasonable expectation to achieve the present invention has been provided. The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
It is well established that the claims are given the broadest interpretation during examination. A conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute predictability, only a reasonable expectation of success; and references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure. In re Bozek, 163 USPQ 545 (CCPA 1969).
	In the light of the foregoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter as defined by the claims would have been prima facie obvious within the meaning of 35 U.S.C. 103 (a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/I.G./




/ISIS A GHALI/Primary Examiner, Art Unit 1611